 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, 1 oe y SUN 17 .
C c Te : Z JuN ang
oe . oe ; d ° Qk
Plaintiff, ald? odtrevett hal ruts U bbeest CLERK, U.9 DISTRICT COURT
. EASTERN DI ICT OF CALIFORN)«&
ve ~CRNO:1:19MJ00128BAM ay resto Lan
SALVADOR CASTRO, JR., ET AL. UNDER SEAL
m™N
Defendant.

 

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum L] Ad Testificandum
Name of Detainee: Raymond LOPEZ
Detained at Pleasant Valley State Prison, located at 24863 W Jayne Ave.,
Coalinga, California in Fresno County _
Detainee is: a.) charged in this district by: | 1] Indictment LJ Information XX Complaint

charging detainee with: Title 21 U.S.C. §§ 846, 841(a)(1) and 841(a)(1)-
orb.) Da witness not otherwise available by ordinary process of the Court

Detainee will: a.) Kreturn to the custody of detaining facility upon termination of proceedings
or b.) be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on June 18, 2019 at 2:00 p.m. in the Eastern District of Cali fornia.

Signature: g. be

Printed Name & Phone No: Histin J. Gilto
Attorney of Record for: United States of America

Mf
Ml:
It
ih
Mf
If
If
It
Ml
It
Hf
Il
Ml
Hf
Il
Mt
Mt
If
If
Mf -
Mf
Ml
Mt

 

 
WRIT OF HABEAS CORPUS
XX] Ad Prosequendum DAd Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, on, une 18, 2019 for an appearance at 2:00 p.m and

any further proceedings to be had in this cause, and at the conclusion of

above-named custodian. ft 1
Dated: Lt Z [ 2

    

 

    

Honora bit Barbara A. Me
U.S. MAGISTRATE JUD

 

Please provide the following, if known:

 

 

 

AKA(s) (if “NY”; “Guilty” XlMale LlFemale
Booking or CDC #: AN4705 . DOB: 10/18/1987
Facility Address: © 24863 W Jayne Ave., Coalinga, California Race: Hispanic
Facility Phone: FBI#: 970602MCO0

 

Currently

 

RETURN OF SERVICE

 

Executed on:

 

(signature)

 
